     Case 3:18-cv-01490 Document 39 Filed 06/10/20 Page 1 of 2 PageID #: 278



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JEFFERSON O. SMITH,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-1490

PRIMECARE MEDICAL, et al.,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court grant Defendants’ Motion to Dismiss Complaint and

Alternative Motion for Summary Judgment (ECF No. 29), and remove this matter from the Court’s

docket. Neither party has filed objections to the Magistrate Judge’s findings and recommendation.1

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and GRANTS Defendants’ Motion to Dismiss Complaint and Alternative

Motion for Summary Judgment (ECF No. 29), and REMOVES this matter from the Court’s

docket, consistent with the findings and recommendation.




       1
         The Proposed Findings and Recommendation was returned marked undeliverable. The
Clerk of Court has no current address for Plaintiff.
    Case 3:18-cv-01490 Document 39 Filed 06/10/20 Page 2 of 2 PageID #: 279



       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:      June 10, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
